Citation Nr: 1211152	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  For the period prior to April 2, 2008, entitlement to a compensable evaluation for a lumbar strain.

3.  For the period beginning on April 2, 2008, entitlement to an evaluation in excess of 10 percent disabling for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In January 2012, the Veteran testified before the undersigned at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file, and this matter is ready for further review.

The Board notes that, with regard to the Veteran's service-connected mood disorder with depression and hypomanic features, currently evaluated as 70 percent disabling, the Veteran filed a claim for an increased rating in July 2006, which claim was adjudicated by way of a March 2009 rating decision.  See also Rating Decision, November 2010.  Although the Veteran's representative, in a December 2011 statement, addressed the issue, at his January 2012 hearing the Veteran made it clear that he was not seeking appellate review of that issue.  Accordingly, the only issues on appeal are those listed on the title page of this action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

A.  Right Shoulder Condition

The Veteran served on active duty from November 2002 to October 2003.  He claims that he incurred a right shoulder condition in service, and that he has experienced continuity of symptomatology since service.  Specifically, he claims that that he injured his right shoulder doing push-ups and sit ups during his training at the Lackland, Texas Air Force Base.  He testified at the February 2010 DRO hearing that in service, he received a therapeutic band, some massage, and some pain medication for treatment.

The Veteran's service treatment records reflect that in June 2003, the Veteran complained of pain in his back and right shoulder blade area (although only a diagnosis of chronic back pain was recorded).  July and August 2003 records reflect that the Veteran was given a therapeutic band for certain strengthening exercises, including shoulder flexion and abduction, although the only diagnosis recorded was status post mid-back strain with instability.

Recent VA treatment records reflect that the Veteran has been followed for complaints of right shoulder pain, and a December 2007 record reflects a diagnosis of right shoulder arthralgia, and that he has been instructed to perform shoulder exercises using a therapeutic band.  See VA Treatment Records, January 2007, January 2008, February 2008, March 2008 (T-band), April 2010.  The Board also acknowledges that an October 2006 VA treatment record reflects that the Veteran complained of both back and right shoulder pain, and that a diagnosis of muscle tension and tightness was recorded, although it is not entirely clear whether this diagnosis relates to the Veteran's back or shoulder complaints (or both).  The Board also acknowledges that a March 2008 VA treatment record apparently reflects a reported history of a right rotator cuff strain five years priorto.

The Veteran has not been provided with a VA examination relating to his claimed right shoulder condition.  In light of the above medical evidence of complaints of right shoulder blade problems in service and the current diagnosis of right shoulder arthralgia, as well as the Veteran's claimed continuity of symptomatology since service, the Board finds that a remand is required so that the Veteran may be afforded a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

B.  Lumbar Strain

The Veteran's service-connected lumbar strain is currently assigned a noncompensable rating for the period before April 2, 2008, and a 10 percent rating thereafter.  See 38 C.F.R. § 4.71a (Diagnostic Code 5237) (2011).  The Veteran seeks a higher rating.

The Veteran was provided with VA examinations relating to his claim most recently in May 2007 and April 2008.  At the January 2012 Board hearing, the Veteran essentially testified that his lumbar strain or back symptomatology has worsened since the last VA examination in April 2008, and that he experiences "incapacitating episodes" or flare-ups at least once per month.  Based thereon, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination to ascertain the current severity of the Veteran's service-connected lumbar strain.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed right shoulder condition.  The claims folder should be provided to the examiner for review in conjunction with the examination, including a copy of the Board's remand.  After reviewing the file, conducting a thorough examination, and identifying the nature of any right shoulder condition, the examiner should render an opinion as to whether it is at least as likely as not that any right shoulder condition found on examination is related to service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any right shoulder condition found on examination is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Afford the Veteran a new VA examination in order to determine the current severity of his lumbar strain disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  

The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  Finally, the examiner should specifically address whether the Veteran's lumbar strain is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar strain disability.  The examiner should also address the affect of the Veteran's lumbar strain on the Veteran's activities of daily living and occupational functioning.  A complete rationale for any opinions expressed should be provided.

3.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

